Name: Council Regulation (EC) No 3/98 of 19 December 1997 amending Council Regulation (EC) No 1568/97 adopting autonomous and transitional measures for the preferential trade arrangements with Poland, Hungary, Slovakia, the Czech Republic, Romania and Bulgaria in certain processed agricultural products
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  European construction;  EU finance;  Europe;  tariff policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 2/16. 1. 98 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3/98 of 19 December 1997 amending Council Regulation (EC) No 1568/97 adopting autonomous and transitional measures for the preferential trade arrangements with Poland, Hungary, Slovakia, the Czech Republic, Romania and Bulgaria in certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Having regard to the Act of Accession of Austria, Finland and Sweden, Whereas pending adaptation of Protocol 3 of the Europe Agreement concluded with Poland, Council Regulation (EC) No 339/97 of 17 February 1997 adopting autono- mous and transitional measures for the preferential trade arrangements with Poland, Hungary, Slovakia, the Czech Republic, Romania and Bulgaria in certain processed agri- cultural products (1) has been adopted which maintained until 30 June 1997 the trading preference in favour of Poland on the Community market for processed agricul- tural products to offset possible negative effects arising from the implementation of the Uruguay Round Settle- ment; Whereas the negotiations with Poland on the Protocol amending the Europe Agreement have been concluded and a new Protocol 3 has been initialled; whereas Poland has agreed to implement with effect from 1 September 1997 the measures provided for in the new Protocol 3; whereas on an autonomous basis the Community should equally implement the measures in favour of Poland as provided for in the new Protocol 3; whereas Regulation (EC) No 1568/97 (2) does not fully cover these measures; Whereas Regulation (EC) No 1568/97 omitted to mention certain concessions in favour of Romania; whereas to correct these omissions Regulation (EC) No 1568/97 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1568/97 is hereby amended as follows: 1. in annexes I and III, the tables concerning Poland shall be replaced respectively by Annexes I and II to this Regulation. 2. in Annex I in the footnote relating to the table for Romania the term and 3302 10 29 shall be deleted. 3. the following tariff lines shall be inserted in the table of Annex III which relates to Romania: CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodi / KN-nr Derecho / Told / Zoll /  Ã ±Ã  µ Ã Ã ¿r / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 1302 32 0 1901 90 91 0 Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997. However, the provisions set out in Article 1 (1) shall be applicable from 15 September 1997. (1) OJ L 58, 27. 2. 1997, p. 1. (2) OJ L 211, 5. 8. 1997, p. 1. ¬ ¬EN Official Journal of the European CommunitiesL 2/2 6. 1. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1997. For the Council The President F. BODEN ¬ ¬EN Official Journal of the European Communities L 2/36. 1. 98 ANNEX I POLAND Order No CN code 1997 quota(tonnes) Preference 09.5401 0403 10 51 17 EAR 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 10 73 0403 10 79 0403 90 91 0403 90 93 0403 90 99 09.5403 1704 10 7 180 EAR 1704 90 30 1704 90 55 1704 90 71 1704 90 75 1704 90 99 */10/80 09.5404 1806 10 20 4 180 EAR 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 09.5405 1902 11 00 385 EAR 1902 19 10 1902 19 90 1902 20 91 1902 20 99 1902 30 10 1902 30 90 1902 40 10 1902 40 90 ¬ ¬EN Official Journal of the European CommunitiesL 2/4 6. 1. 98 Order No CN code 1997 quota(tonnes) Preference 09.5407 1903 43 EAR 09.5408 1905 10 00 1 683 EAR 1905 20 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 1905 90 10 1905 90 20 1905 90 30 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 09.5409 2001 90 40 26 EAR 2004 10 91 2005 20 10 2008 99 91 09.5411 2101 12 98 17 EAR 2101 20 98 09.5413 2101 30 19 330 EAR 2101 30 99 09.5415 2106 90 10 567 EAR ¬ ¬EN Official Journal of the European Communities L 2/56. 1. 98 ANNEX II REP Ã¯  UBLICA DE POLONIA / REPUBLIKKEN POLEN / REPUBLIK POLEN /  Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ  Ã ¤Ã Ã £ Ã Ã Ã   ¦Ã ÃÃ Ã £ / REPUBLIC OF POLAND / RÃ PUBLIQUE DE POLOGNE / REPUBBLICA DI POLONIA / REPUBLIEK POLEN / REP Ã¯  UBLICA DA POLÃ NIA / PUOLAN TASAVALLASTA / REPUBLIKEN POLEN CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodi / KN-nr Derecho / Told / Zoll /  Ã ±Ã  µ Ã Ã ¿r / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 1704 90 10 7,4 % 1803 0 1804 00 00 0 1805 00 00 0 1806 10 15 0 1901 90 91 0 Taric code 2005 90 80 *60/80 0 2008 11 10 6,7 % 2008 91 00 5,3 % 2101 20 20 3,3 % 2101 20 92 0 2101 30 11 6,3 % 2101 30 91 7,1 % 2102 10 10 6,1 % 2102 10 90 7,2 % 2102 20 11 2,5 % 2102 20 19 5,1 % 2102 20 90 0 2102 30 00 2,5 % 2103 10 3,6 % 2103 20 4,9 % 2103 30 90 5,3 % 2103 90 90 4,1 % 2106 10 20 6,7 % 2106 90 92 3,6 % 2203 4,4 % 2205 10 10 0 2205 10 90 0 3302 10 21 3,6 % 3823 11 00 5,1 % 3823 12 00 0 3823 13 00 2,9 % 3823 19 00 0 3823 70 00 3,8 %